DETAILED ACTION
Summary
This Office action is in response to reply dated November 22, 2021.  Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 7, 12, 17 and 21 are objected to because of the following informalities:  
Claim 1, line 17, recites “video- moves”.  It is presumed to recite “video moves”.
Claim 2 recites “wherein the object is a person, and the condition of the object includes a health condition.”  It is presumed to recite “wherein the monitored object is a person, and the condition of the monitored object includes a health condition.”
Claim 7 recites “wherein the object is one of a person and a machine, and the condition of the object is a stage of a work.”  It is presumed to recite “wherein the monitored object is one of a person and a machine, and the condition of the monitored object is a stage of a work.”
Claim 12 recites “periods” in line 2.  It is presumed to recite “period.”
Claim 17 recites “the video supplying device”.  It is presumed to recite “the camera
Claim 21, line 2, recites “where the second storage unit is capable of storing stores a plurality of IDs each”.  It is presumed to recite “where the second storage unit stores a plurality of IDs each”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusens (U.S. Pub 2019/0205630).
Regarding claim 1, Kusens discloses an information processing apparatus for monitoring an object in a video (see at least Figures 1-10), comprising: 
a storage unit configured to store a plurality of pieces of rule information defining a target part and a moving amount of the target part to be detected in a condition (see at least [0072] note the recordation module may store all data acquired for a particular patient in a database, etc. & [0067] note the virtual barrier module may define and/or provide a user interface for defining, altering, and/or confirming a virtual barrier, wherein the recordation module would 
an input unit configured to input information identifying a monitored object and information representing a condition of the monitored object (see at least [0072] note the recordation module, or input unit, may store all data acquired for a particular patient (i.e., identifying information and condition information) & [0067] note the recordation module, which inputs all information from the virtual barrier module into the database, inputs information representing a condition (i.e., the target part/bounding box and moving amount/virtual barrier) in the database & [0068] note the data acquisition unit accesses patient files from the database, which the recordation module inputs information into, containing at least patient identifying information); 
an acquiring unit configured to acquire, from the storage unit, the rule information defining the target part and the moving amount of the target par using the condition inputted by the input unit, as the rule information corresponding to the monitored object (see at least [0066] note the data acquisition module retrieves data from the database from which all patient information is stored, see [0072]); 

an output unit configured to, if the determination unit determines that the detected object in the video is the monitored object, determine whether the detected object in the video moves the target part more than the moving amount, which is represented by the rule information acquired by the acquiring unit, and output a result of the determination (see at least Figure 1, item 130 & [0035] note that after the 3D motion sensor locks onto the patient, and not a visitor, the computerized monitoring system (130) is programmed to monitor the patient’s activity & [0039] note that after the person is identified via the 3D motion sensor, the computerized monitoring system determines whether or not to generate an alert if the patient has crossed an electronic boundary (150) (i.e., it is determined if the patient moves the target part more than a moving amount) & [0040] note the computerized monitoring system additionally tracks individual body parts (e.g., the patient's right knee at a time designated as T1, as by the coordinates (x1, y1, z1) of the patient's right knee in a picture frame, and at a later time T2, the patient's right knee might be at coordinates (x2, y2, z2)) & [0041] note tracking of the patient’s limbs can be used to confirm that the virtual barrier has been crossed, and may be preferentially 
Regarding claim 2, Kusens, as addressed above, discloses wherein the object is a person, and the condition of the object includes a health condition (see at least [0023] note the patient is fall-prone or a fall risk).  
Regarding claim 3, Kusens, as addressed above, discloses wherein a movement indicated by the rule information includes a dangerous movement (see at least [0023] note the patient’s movement is a fall, dislodging of a nasogastral tube, etc.).  
Regarding claim 5, Kusens does not specifically disclose wherein a health condition includes a disease name (see at least [0002] note dementia & [0041] note wandering).
Regarding claim 6, Kusens further discloses wherein the input unit analyzes medical data and inputs the health condition (see at least [0072] note the recordation module inputs the patient’s Electronic Health Record, which is patient’s chart, into the database, and analyzes whether or not an alert or confirmation needs to be recorded & [0044-0045] note a confirmation indicates whether or not the patient is safe or not). 
Regarding claim 7, Kusens, as addressed above, discloses wherein the object is one of a person and a machine, and the condition of the object is a stage of a work (see at least [0023] note the object is a patient and the condition is a stage of work corresponding to monitoring a fall-prone patient).  
Regarding claim 8, Kusens, as addressed above, discloses wherein a movement indicated by the rule information includes an abnormal movement (see at least [0023] note the patient’s movement is a fall, dislodging of a nasogastral tube, etc.).  

Regarding claim 10, Kusens, as addressed above, discloses wherein the rule information includes a restriction/prohibition for a movement and defines a movement which violates the restriction/prohibition as the movement to be detected (see at least [0051-0052] note the restriction/prohibition is the virtual boundary, and movement which violates the restriction/prohibition corresponds to movement exceeding the virtual boundary, see [0056]).
Regarding claim 11, Kusens further discloses a correction unit configured to correct the rule information (see at least [0054] note the user can alter or reset at least the virtual barrier via the pop-up menu).  
Regarding claim 14, Kusens further discloses wherein the rule information is described in a text form (see at least Figures 3 and 6, items 330 and 600 & [0051-0054] note the rules are text).  
Regarding claim 15, Kusens, as addressed above, discloses a creating unit configured to set and create the rule information (see at least Figures 3 and 6, items 330 and 600 & [0051-0054] note the creating unit (e.g., a pop-up menu)).  
Regarding claim 16, Kusens further discloses wherein in a case in which the monitored object moves the target part more than the moving amount which is represented by the rule information acquired by the acquiring unit, the output unit outputs, to a terminal set in advance, 
Regarding claim 17, Kusens, as addressed above, discloses a patient database configured to store information used to identify a patient, wherein the output unit refers to the patient database based on feature information obtained from an image of the person in the video received from the video supplying device, determines whether the person in the video is a patient, and upon determining that the person is a patient, starts monitoring the person in the video (see at least [0068] note facial recognition requires a stored facial template to be compared against the feature information in the video & [0035]).  
Regarding claim 18, Kusens discloses a method of controlling an information processing apparatus (see at least Figures 1-10) that includes a storage unit configured to store a plurality of pieces of rule information defining a target part and a moving amount of the target part to be detected in a condition (see at least [0072] note the recordation module may store all data acquired for a particular patient in a database, etc. & [0067] note the virtual barrier module may define and/or provide a user interface for defining, altering, and/or confirming a virtual barrier, wherein the recordation module would store all data acquired for that particular patient (i.e., the target part/bounding box and moving amount/virtual barrier) in the database & [0051-0052] note the virtual barrier and bounding boxes are user customizable, such that a bounding box can be used to identify one or more specific tracking points on the patient's body, such as the patients hip(s), shoulder(s), knee(s), chin, nose, etc., and the virtual barrier can be used to identify a moving amount of the specific tracking point via boundaries & [0023] note patients are monitored to detect a condition of falling & [0025] note the target part and moving amount are 
inputting information identifying a monitored object and information representing a condition of the monitored object (see at least [0072] note the recordation module, or input unit, may store all data acquired for a particular patient (i.e., identifying information and condition information) & [0067] note the recordation module, which inputs all information from the virtual barrier module into the database, inputs information representing a condition (i.e., the target part/bounding box and moving amount/virtual barrier) in the database & [0068] note the data acquisition unit accesses patient files from the database, which the recordation module inputs information into, containing at least patient identifying information); 
acquiring, from the storage unit, the rule information defining the target part and the moving amount of the target part using the condition inputted in the inputting, as rule information corresponding to the monitored object (see at least [0066] note the data acquisition module retrieves data from the database from which all patient information is stored, see [0072]);
Page 5 of 15U.S. Patent Application No. 16/363,192Docket No. 10191152US01 (1880-1596)receiving, from a camera, a video captured by the camera, detecting an object in the video and determining whether the detected object in the video is the monitored object using the information identifying the monitored object inputted in the inputting (see at least Figure 1, item 120 & [0036] note the 3D motion sensor (120) captures an identifier and accesses a database to identify whether or not the person is a patient (or a visitor) & [0027] note the 3D motion sensor contains one or more microprocessors to process information (e.g., the patient’s identifier) & [0068] note the patient identification module identifies the patient & [0072] note the recordation module inputs all patient data); and 

Regarding claim 19, Kusens discloses a non-transitory computer-readable storage medium storing a program which causes, when executed by a computer (see at least [0058-0059]), the computer to execute steps of a method of controlling an information processing apparatus that includes a storage unit configured to store a plurality of pieces of rule information defining a target part and a moving amount of the target part of an object to be detected in a condition (see at least [0072] note the recordation module may store all data acquired for a particular patient in a database, etc. & [0067] note the virtual barrier module may define and/or provide a user interface for defining, altering, and/or confirming a virtual barrier, wherein the 
inputting information identifying a monitored object and information representing a condition of the monitored object (see at least [0072] note the recordation module, or input unit, may store all data acquired for a particular patient (i.e., identifying information and condition information) & [0067] note the recordation module, which inputs all information from the virtual barrier module into the database, inputs information representing a condition (i.e., the target part/bounding box and moving amount/virtual barrier) in the database & [0068] note the data acquisition unit accesses patient files from the database, which the recordation module inputs information into, containing at least patient identifying information); 
acquiring, from the storage unit, the rule information defining the target part and the moving amount of the target part using the condition inputted in the inputting (see at least [0066] note the data acquisition module retrieves data from the database from which all patient information is stored, see [0072]); 
receiving, from a camera, video captured by the camera, detecting an object in the video, and determining whether the detected object in the video is the monitored object (see at least 
if it is determined that the detected object in the video is the monitored object,Page 6 of 15U.S. Patent Application No. 16/363,192 Docket No. 10191152US01 (1880-1596)determining whether the detected object in the video moves the target part more than the moving amount, which is represented by the acquired rule information and outputting a result of the determination (see at least Figure 1, item 130 & [0035] note that after the 3D motion sensor locks onto the patient, and not a visitor, the computerized monitoring system (130) is programmed to monitor the patient’s activity & [0039] note that after the person is identified via the 3D motion sensor, the computerized monitoring system determines whether or not to generate an alert if the patient has crossed an electronic boundary (150) (i.e., it is determined if the patient moves the target part more than a moving amount) & [0040] note the computerized monitoring system additionally tracks individual body parts (e.g., the patient's right knee at a time designated as T1, as by the coordinates (x1, y1, z1) of the patient's right knee in a picture frame, and at a later time T2, the patient's right knee might be at coordinates (x2, y2, z2)) & [0041] note tracking of the patient’s limbs can be used to confirm that the virtual barrier has been crossed, and may be preferentially used on a patient & [0069] note the alert module & [0066] note the data acquisition unit acquires all data).
Regarding claim 20, Kusens discloses a monitoring system for monitoring an object in a video (see at least Figures 1-10), the monitoring system comprising: 

a monitoring device configured to monitor the object (see at least Figure 1, items 130 and 160 & [0046] note combined (130+160)), 
wherein the monitoring device comprises: 
a communication unit configured to receive a video captured by the image capturing device (see at least [0038]); 
a storage unit configured to store a plurality of pieces of rule information defining a target part and a moving amount of the target part to be detected in a condition (see at least [0050] note the components, or any subcombination of components, can be located remotely from one another or together, sharing a singular physical housing & [0072] note the recordation module may store all data acquired for a particular patient in a database, etc. & [0067] note the virtual barrier module may define and/or provide a user interface for defining, altering, and/or confirming a virtual barrier, wherein the recordation module would store all data acquired for that particular patient (i.e., the target part/bounding box and moving amount/virtual barrier) in the database & [0051-0052] note the virtual barrier and bounding boxes are user customizable, such that a bounding box can be used to identify one or more specific tracking points on the patient's body, such as the patients hip(s), shoulder(s), knee(s), chin, nose, etc., and the virtual barrier can be used to identify a moving amount of the specific tracking point via boundaries & [0023] note patients are monitored to detect a condition of falling & [0025] note the target part and moving amount are flexibly set so as to detect a condition likely to result in an undesired outcome (e.g., falling)); 

an acquiring unit configured to acquire, from the storage unit, the rule information defining the target part and the moving amount of the target part using the condition inputted by the input unit, as rule information corresponding to the monitored object (see at least [0050] note the components, or any subcombination of components, can be located remotely from one another or together, sharing a singular physical housing & [0066] note the data acquisition module retrieves data from the database from which all patient information is stored, see [0072]); 
a determination unit configured to receive, from a camera, a video captured by the camera, detect an object in the video and determine whether the detected object in the video is the monitored object using the information identifying the monitored object (see at least Figure 1, item 120 & [0036] note the 3D motion sensor (120) captures an identifier and accesses a database to identify whether or not the person is a patient (or a visitor) & [0027] note the 3D motion sensor contains one or more microprocessors to process information (e.g., the patient’s 
Docket No. 10191152US01 (1880-1596)an outputting unit configured to, if the determination unit determines that the detected object in the video is the monitored object, determine whether the detected object in the video moves the target part more than the moving amount, which is represented by the rule information acquired by the acquiring unit, and output a result of the determination (see at least Figure 1, item 130 & [0035] note that after the 3D motion sensor locks onto the patient, and not a visitor, the computerized monitoring system (130) is programmed to monitor the patient’s activity & [0039] note that after the person is identified via the 3D motion sensor, the computerized monitoring system determines whether or not to generate an alert if the patient has crossed an electronic boundary (150) (i.e., it is determined if the patient moves the target part more than a moving amount) & [0040] note the computerized monitoring system additionally tracks individual body parts (e.g., the patient's right knee at a time designated as T1, as by the coordinates (x1, y1, z1) of the patient's right knee in a picture frame, and at a later time T2, the patient's right knee might be at coordinates (x2, y2, z2)) & [0041] note tracking of the patient’s limbs can be used to confirm that the virtual barrier has been crossed, and may be preferentially used on a patient & [0069] note the alert module & [0066] note the data acquisition unit acquires all data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusens (U.S. Pub 2019/0205630) in view of Matsunaga (U.S. Pub 2019/0313948).
Regarding claim 4, Kusens does not specifically disclose wherein the rule information includes a threshold of a danger level, and defines a movement which exceeds the threshold as the dangerous movement.  
It is known to determine whether or not movement is safe or dangerous.  For example, Matsunaga teaches a system wherein rule information includes a threshold of a danger level, and defines a movement which exceeds the threshold as the dangerous movement (see at least [0049-0051] note a determination of whether or not the danger degree exceeds a threshold).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Matsunaga into Kusens.  This provides context as to whether or not Kusens’ patient leaving the bed is a safe or dangerous bed exit (e.g., falling out of the bed while asleep or intentionally exiting the bed to use the bathroom).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusens (U.S. Pub 2019/0205630) in view of Bill (U.S. Patent 10,319,477).


However, Kusens does not specifically teach after a predetermined periods.  
It is known to update or correct rules in different ways.  For example, Bill teaches a system that corrects rule information after a predetermined periods (see at least col. 12, lines 3-18).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bill into Kusens.  This provides the ability to periodically adjust rules so they are relevant to the user’s changing condition.
Regarding claim 13, Kusens in view of Bill, as addressed above, teach wherein the correction unit configured to correct the rule information based on an image capturing environment of the video (see at least [0054] of Kusens, note the user can alter or reset the rules anytime they wish based on the image capturing environment & [0052] of Kusens, note the rules can be automatic and is based on the image capturing environment & col. 12, lines 3-18 of Bill).  
 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Kusens, Matsunaga and Bill, either alone or in combination, do not disclose and/or fairly suggest the limitations as claimed.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687